232 Ind. 76 (1953)
111 N.E.2d 714
STATE OF INDIANA, EX REL. BOARD OF MEDICAL REGISTRATION AND EXAMINATION
v.
STUCKER.
No. 28,957.
Supreme Court of Indiana.
Filed April 20, 1953.
J. Emmett McManamon, Attorney General, Thomas L. Webber and Robert C. Walsman, Deputy Attorneys General, for appellant.
EMMERT, C.J.
This is an appeal from an interlocutory order denying a temporary injunction sought by relator to prohibit appellee from practicing medicine without a license. The assignment of error here that the trial court erred in denying the plaintiff a temporary injunction is in proper form. State ex rel. Board, etc. v. Hayes (1950), 228 Ind. 286, 288, 91 N.E.2d 913.
The appellee has failed to file an answer brief as required by Rule 2-15. If the appellant's brief makes *77 a prima facie showing of reversible error, we may reverse the order appealed from. Reed, Adm. v. Brown (1939), 215 Ind. 417, 420, 19 N.E.2d 1015; State v. Rousseau (1936), 209 Ind. 458, 199 N.E. 587; Finerty, Auditor v. Bryan (1938), 214 Ind. 570, 16 N.E.2d 882.
Since appellee has not controverted appellant's original brief, we are not required to detail all the evidence received by the trial court on the hearing before it denied a temporary injunction, but it is sufficient to note that the uncontroverted evidence disclosed that the appellee was practicing medicine without a license. In such case it was the duty of the trial court to issue the temporary injunction. State ex rel. Board, etc. v. Hayes (1950), 228 Ind. 286, 91 N.E.2d 913, supra; State ex rel. Board, etc. v. Henry (1951), 229 Ind. 219, 97 N.E.2d 487; State ex rel. Board, etc. v. Frasure (1951), 229 Ind. 315, 98 N.E.2d 365.
The interlocutory order denying a temporary injunction is reversed, with instructions to the trial court to grant the temporary injunction.
Flanagan, J., not participating.
NOTE.  Reported in 111 N.E.2d 714.